Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The composition of claim 1”.
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The composition of claim 1”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “The composition of claim 1”.
Claim 7 becomes Claim 5, which depends on claim 1; reads as “The composition of claim 1”.
Claim 8 becomes Claim 6, which depends on claim 1; reads as “The composition of claim 1”.
Claim 9 becomes Claim 7, which depends on claim 1; reads as “The composition of claim 1”.
Claim 10 becomes Claim 8, which depends on claim 1; reads as “The composition of claim 1”.
Claim 11 becomes Claim 9, which depends on claim 1; reads as “The composition of claim 1”.
Claim 12 becomes Claim 10, which depends on claim 9; reads as “The composition of claim 9”.
Claim 13 becomes Claim 11, which depends on claim 1; reads as “An article comprising at least one component formed from the composition of claim 1.”

Reasons for Allowance
3.	Independent Claim 1 was amended to delete the previously claimed term “optionally” and to include the limitation “wherein the composition comprises ≥50 wt% of component B and ≤50 wt% of component A, wherein each wt% is based on the weight of the composition” which 
	Thus, no new matter is present.
	See Claim Amendment filed 09/08/2021.
4.	The claim objection set forth in Paragraph 2 of the previous Office action mailed 06/08/2021 is no longer applicable and thus, withdrawn because the applicants amended Claim 1 to correct its informality and cancelled Claims 2 and 6. 
	See Claim Amendment filed 09/08/2021.
5.	The present claims are allowable over the prior art references of record, namely Dhodapkar et al. (WO 2017/049065; utilized US Patent 10,683,398 as its Equivalent) and Karjala et al. (US 2016/0297898).  It is noted that Dhodapkar et al. (WO 2017/049064) is used for date purposes only, and all column and line numbers cited below refer to its Equivalent, namely US Patent 10,683,398.
6.	None of these references individually or in combination teaches or would have suggested the claimed composition comprising A) coated polymer particles comprising polymer particles formed from a first composition including an ethylene-based polymer having particular density and melt index properties, with a coating formed on at least a portion of the total surface of the polymer particles, and the formed coating is formed from a powder composition comprising at least one inorganic powder and at least one organic powder selected from metal stearate and/or polymer powder, wherein the weight ratio of the total amount of the inorganic and organic powders is from 3-50; and B) a propylene-based polymer, wherein the composition comprises ≥50 wt% of component B and ≤50 wt% of component A, wherein each wt% is based on the weight of the composition.

However, Dhodapkar et al. do not teach or would have suggested the claimed the composition comprising ≥50 wt% of component B and ≤50 wt% of component A, wherein each wt% is based on the weight of the composition, much less the addition of a propylene-based polymer component B. 
	Karjala et al. do not remedy the deficiencies of Dhodapkar et al.  Karjala et al. only disclose the use of a propylene based polymer to prepare an article (Paragraphs [0002], [0006], [0015], [0028], [0065], [0070]-[0071] and see also claim 15 of Karjala et al).  However, there is no mention of using ≥50 wt% of propylene based polymer component B and ≤50 wt% of coated polymer particles comprising polymer particles formed from a first composition including an ethylene-based polymer having particular density and melt index properties, with a coating formed on at least a portion of the total surface of the polymer particles, and the formed coating 
Moreover, the obviousness type double patenting rejection based on the claims of US Patent 10,683,398 in view of LiPan Shan et al.  (US 2006/0199300) set forth in Paragraph 3 of the previous Office action mailed 06/08/2021 is also withdrawn because the claims of the related patent alone or in combination with LiPan Shan et al. do not recite or would have suggested the presently claimed specific composition. 
Accordingly, claims 1, 3-5, and 7-13 are deemed allowable over the prior art references of record.	

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH J PAK/Primary Examiner, Art Unit 1764